Matter of Springer v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2014 NY Slip Op 06883)
Matter of Springer v Board of Educ. of the City Sch. Dist. of the City of N.Y.
2014 NY Slip Op 06883
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


13156 104080/12

[*1] In re Grant Springer, Petitioner-Appellant,
vBoard of Education of the City School District of the City of New York, et al., Respondents-Respondents.
Richard E. Casagrande, New York (Maria Elena Gonzalez of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Devin Slack of counsel), for respondents.
Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 9, 2013, denying the petition and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed.
There is no question that petitioner failed to comply with the chancellor's regulations C-205(28) and C-205(29), which govern withdrawal of a resignation and restoration to tenure [FN1]. Hence, when petitioner was rehired by a principal, his tenure was not ipso facto restored. We reject petitioner's contention that his tenure was constructively restored by his rehiring.
Accordingly, we affirm the order dismissing the petition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK
Footnotes
Footnote 1: We note that neither side has explained why petitioner could not still be restored to tenure if he followed the procedures of the chancellor's regulations.